Order adjudging defendant, appellant, guilty of contempt reversed upon the law, without costs, and motion denied, without costs, upon the ground that the moving papers do not show that a demand was made upon the appellant, with leave to renew upon proof of such demand. Kelly, P. J., Kelby, Young and Kapper, JJ., concur; Jaycox, J., concurs for reversal on the ground that no demand was shown, and votes also to reverse, on the ground that the judgment appealed from is exclusively enforcible by execution. (Harris v. Elliott, 163 N. Y. 269.)